1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     matthew_bockmon@fd.org
5
6    Attorney for Defendant
     VANESSA J. SOLORZANO
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )    Case No. 6:19-po-156 JDP
11                                               )
         Plaintiff,                              )
12                                               )    WAIVER OF PERSONAL APPEARANCE;
            v.                                   )    AND REQUEST TO APPEAR BY VIDEO
13                                               )    CONFERENCE
     VANESSA J. SOLORZANO,                       )
14                                               )    Date: May 7, 2019
         Defendant.                              )    Time: 10:00 a.m.
15                                               )    Judge: Hon. Jeremy D. Peterson
                                                 )
16
            Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant, VANESSA J.
17
     SOLORZANO, having been advised of her right to be present at all stages of proceedings,
18
     hereby requests this Court permit her to waive her right to personally appear for her Initial
19
     Appearance and be allowed to appear via video conference from the United States District Court
20
     in Santa Ana, California. Ms. Solorzano agrees that her interests shall be represented at all times
21
     by the presence of her attorney, Assistant Federal Defender, Matthew C. Bockmon, the same as
22
     if she were personally present, and requests that this Court allow her attorney-in-fact to represent
23
     her interests at all times. The government has no objection to this request.
24
            Ms. Solorzano respectfully request this Court grant a waiver of her right and obligation to
25
     be personally present at the Initial Appearance and that she be permitted to appear via video
26
     conference from the United States District Court in Santa Ana, California. Travel to Yosemite
27
     National Park represents a financial hardship.
28

                                                      -1-
1                                                Respectfully Submitted,
2    Dated: April 23, 2019                       HEATHER E. WILLIAMS
                                                 Federal Defender
3
                                                 /s/ Matthew C. Bockmon_______________ __
4                                                MATTHEW C. BOCKMON
                                                 Assistant Federal Defender
5                                                Attorney for FRANCESCO MATINATA
6
                                                 McGREGOR SCOTT
7                                                United States Attorney
8
     Dated: April 23, 2019                       /s/ Matthew C. Bockmon for S. St. Vincent
9                                                SUSAN ST. VINCENT
                                                 Legal Officer
10
11
                                               ORDER
12
              GOOD CAUSE APPEARING, the above request for defendant’s waiver of personal
13
     appearance and request to appear via video conference from the United States District Court in
14
     Santa Ana, California for her Initial Appearance on May 7, 2019 at 10:00 a.m. is hereby accepted
15
     and adopted.
16
17   IT IS SO ORDERED.
18
19   Dated:     April 29, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                   -2-
